Citation Nr: 0930042	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a lumbar spine disorder. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 
1975.  The claims come before the Board of Veterans' Appeals 
(Board) on appeal of October 1997, October 1999, and February 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Offices in Oakland and Los Angeles California.  
The Veteran discussed these claims with a Decision Review 
Officer (DRO) during an informal conference held at the RO in 
March 2002.  In a May 2005 rating decision, the lumbar spine 
disorder was assigned a 100 percent evaluation effective from 
February 9, 2005, based on surgical or other treatment 
necessitating convalescence and an evaluation of 20 percent 
was reassigned effective June 1, 2005.  In April 2006 and 
June 2008, the Board remanded the claims for further 
development.  
During the pendency of the appeal, the appellant's claims 
file was transferred to the jurisdiction of the Los Angeles 
Regional Office (RO).  

Because extra-schedular consideration is warranted, the Board 
is remanding the TDIU claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's service-connected 
lumbar spine disorder encompasses limitation of motion and 
degenerative disc disease; pronounced disc disease, 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, vertebral fracture, or 
unfavorable ankylosis have not been shown.


CONCLUSION OF LAW

An initial rating of 40 percent, but no higher, is warranted 
for the lumbar spine disorder. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5292, 5293, 5295 (prior to September 23, 2002); Code 5293 
(from September 23, 2002 through September 25, 2003); Codes 
5237, 5242, 5243 (from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters from the RO 
dated in May 2003 and from the Appeals Management Center 
(AMC) dated in July 2006, July 208, and August 2008.  These 
letters advised the Veteran of the provisions relating to the 
VCAA.  Specifically, the Veteran was advised in these letters 
that VA would obtain all evidence kept by the VA and any 
other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency.  Included with 
the May 2003 and July 2008 letters were copies of VA Form 21- 
4142, Authorization and Consent to Release Information, and 
the letter asked that the Veteran complete this release so 
that VA could obtain these records on his behalf.  The 
letters also informed the Veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Additionally the 
May 2003 letter specifically advised the Veteran that in 
order to be assigned an increased disability rating the 
evidence must show that his condition had worsened. 

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In general, a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Since the VCAA was not enacted 
until November 2000, furnishing the Veteran with VCAA notice 
prior to the adjudication in October 1997 that initially 
denied the Veteran's claim seeking service connection for a 
lumbar spine disorder was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7- 2004.

Again, the Veteran was provided with VCAA notice through May 
2003, July 2006, July 2008, and August 2008 VCAA letters and 
his claim was readjudicated in the February 2009 supplemental 
statement of the case (SSOC), after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  The U.S. Court of 
Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that 
VA must bear the burden of proving that such an error did not 
cause harm. Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. 
§ 7261(b)(2), which provides that, in conducting review of 
decision of the Board, a court shall take due account of rule 
of prejudicial error.  The Supreme Court in essence held that 
- except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis. 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).   In light of 
the above, any deficiency as to the timing of notice has been 
cured here and in any event, the essential fairness of the 
adjudication was not affected.  

The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.  Moreover, the 
Veteran has not alleged any prejudice. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

Finally, there have been two significant Court decisions 
concerning the VCAA.  In the first, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
claim is comprised of five elements, the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date via the May 2006 and 
August 2008 letters.  The claim was subsequently 
readjudicated by a February 2009 SSOC.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for a lumbar spine disorder originates, 
however, from the grant of service connection for these 
disabilities.  Consequently, Vazquez-Flores is inapplicable.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128 
(2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  In September 2008 correspondence, 
the Veteran indicated that he had no other information or 
evidence to give to VA to substantiate his claim.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, in which he declined to do.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file; the Veteran does not contend 
otherwise.  The Veteran also has been provided with VA 
examinations which address the nature and severity of his 
service-connected lumbar spine disorder.  Consequently, the 
Board finds that VA's duty to assist the Veteran has been 
met.  He is not prejudiced by the Board's proceeding with 
appellate review.

II.  Factual Background

On March 1996 VA examination, it was noted that the claims 
file was reviewed.  The examiner noted that a February 1996 
CT scan of the lumbosacral spine revealed minimal broad based 
disc bulging at L3-4 and a broad based disc herniation and 
posterior osteophytes at L4-5, flattening and effacing the 
ventral thecal sac.  There was also bilateral foraminal 
narrowing and a mass effect on nerve roots, greater on the 
left than on the right.  Physical examination revealed no 
paralumbar spasms, but there was slight tenderness to 
palpation of the lumbar vertebral bodies and paravertebral 
regions.  There was decreased lordotic curvature.  Straight 
leg raises elicited only localized, low back pain at 60 
degrees bilaterally.  Range of motion was anterior flexion to 
90 degrees, posterior extension to 20 degrees, lateral 
flexion to 25 degrees bilaterally, and lateral rotation to 
30 degrees bilaterally.  The impression was degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.  

Treatment records from Martinez and Oakland VA Outpatient 
Clinics and from San Francisco VA Medical Center (VAMC) dated 
from 1996 to 1998 showed treatment for chronic low back pain.  
In January 1997, the Veteran was admitted for complaints of 
severe low back pain with radiculopathy.  He underwent a 
bilateral L4-5 laminotomy with interlaminar decompression.  
The post-operative course was uneventful with no evidence of 
infection.  

On March 2000 VA examination, the Veteran reported pain in 
his low back, but not everyday.  He stated that he sometimes 
felt crepitus in the lumbar spine.  On examination, he walked 
with a cane.  He grimaced as he walked.  The lumbar spine 
showed normal lordosis.  Range of motion studies revealed 
that forward flexion was to 75 degrees, he could hyperextend 
to 30 degrees, lateral flexion was to 30 degrees bilaterally, 
and he could rotate to 30 degrees bilaterally without pain.  
There was no instability, crepitus, or tenderness on 
palpation with him in the supine position.  Right hip flexion 
was to 45 degrees with localized lumbosacral pain.  X-ray of 
the lumbosacral spine showed mild narrowing at L4-5 and L5-S1 
intervertebral disc.  The diagnosis was low back syndrome 
with degenerative disc disease and degenerative joint disease 
of the thoracic spine.  

A February 2001 rating decision granted service connection 
for degenerative disc disease of the lumbar spine as 
secondary to the service-connected disability of degenerative 
joint disease of the right knee and assigned a 20 percent 
disability evaluation effective March 21, 1997.  

March to April 2001 treatment records from VA Palo Alto 
HealthCare Systems included a MRI of the lumbar spine that 
revealed degenerative changes with facet hypertrophy and a 
disc bulge, which might protrude into the left neural foramen 
at L4-5; minimal epidural enhancement at L4-5 likely related 
to prior laminectomy; and mild degenerative changes at L3-4.  

Treatment records from West Los Angeles VA Medical Center 
(VAMC) dated from June 2001 to July 2003 showed that in June 
2001, the Veteran was issued a large back brace.  A July 2003 
MRI of the lumbar spine revealed mild foraminal disc bulging 
at L3-4 and severe bilateral degenerative disc and facet 
joint disease at L4-5 where there is mild anterior 
subluxation from facet joint degenerative changes.  There was 
disc narrowing and desiccation mild broad posterior disc 
bulging, which was focally greater in the left foraminal 
region.  There was left greater than right lateral recess 
stenosis and left L4 foraminal narrowing.  The canal was 
mildly narrowed secondary to facet enlargement, disc bulging, 
and mild anterior subluxation.  There was incidental epidural 
lipomatosis only at the level of the L5 vertebral body that 
caused a constricted appearance of the distal thecal sac.  
December 2003 radiographs revealed 5mm retrolisthesis of L3 
on L4 with a minimally narrowed posterior disc space at the 
L4-5 level.  

A March 2002 DRO conference report revealed that the Veteran 
was scheduled for upcoming back surgery in July 2002.  

The Veteran failed to report for VA examinations scheduled in 
December 2002 and June 2003.  `

On September 2003 examination report from Dr. K. T., it was 
noted that the Veteran denied problems with his bowel or 
bladder.  The Veteran reported that he was able to perform 
all activities of daily living except for climbing stairs, 
gardening, vacuuming, driving a car, pushing a lawnmower due 
to his knee giving out and pain in his lower back.  He 
claimed that he was unable to work since 1992 on discharge 
from the Army.  On examination, his posture was normal.  His 
gait was abnormal.  He favored his left lower extremity and 
walked with a cane.  There were no signs of abnormal weight 
bearing of the feet.  He required a cane for ambulation.  
There was a 13-cm scar on the midline of the lumbar spine 
area likely from his previous laminectomy and discectomy.  
There was radiation of pain upon movement.  Muscle spasm was 
present in the paraspinous muscles of the lumbar spine and 
there was tenderness throughout.  Range of motion studies 
revealed forward flexion to 75 degrees; extension to 20 
degrees; lateral flexion to 30 degrees, bilaterally; and 
rotation to 30 degrees, bilaterally.  Range of motion was 
primarily limited by pain.  Dr. K. T. noted that the 
Veteran's range of motion was limited by pain in all 
directions at extreme ranges of motion.  There was no 
fatigue, weakness, incoordination, or lack of endurance.  
There was no ankylosis of the spine.  Other gross examination 
of the musculoskeletal system was within normal limits.  The 
diagnoses included decreased ability for functioning on his 
usual occupation and daily activity, decreased ability for 
repetitive stooping, bending, crawling, or repetitive motions 
of the lumbar spine.  He had a decreased ability to lift 
greater than 10 pounds on a regular basis.  Dr. K. T. found 
that the Veteran had intervertebral disc syndrome of the 
lumbar spine; status post lumbar laminectomy and discectomy 
with residual well-healed scar, limitation of motion, pain, 
radiculopathy to the right lower extremity and degenerative 
disc disease, L3-4 and L4-5 confirmed by MRI.  

A November 2003 rating decision granted service connection 
for radiculopathy of the right leg and neurological 
impairment of the left leg and assigned each a 10 percent 
evaluation effective September 23, 2002.  

Treatment records from Santa Barbara Cottage Hospital and 
Neurosurgical Associates of Santa Barbara included a December 
2004 report that showed that the Veteran was seen for 
complaints of chronic back and right leg pain.  It was noted 
that he used a cane and was wearing a lumbar corset.  In 
February 2005, the Veteran underwent a bilateral laminectomy 
and medial facetectomy of L4-5 with partial foraminotomy of 
L5-S1 and bilateral posterolateral fusion of L4-5 with 
segmental fixation.  A March 255 x-ray report showed 
posterior fusion of L5-S1 with pedicle screw and plate 
fixation.  There was narrowing of the L4-5 disc space.  The 
spinal alignment was within normal limits.  The findings of a 
June 2005 CT scan of the lumbar spine included grade 1 
anterolisthesis of L4 on L5.  There was otherwise good 
anatomic alignment of the lumbar spine with minimal loss of 
intervertebral disc height at L4-5 and L5-S1.  There were 
posterior plate and transpedicular screws through L4 and L5.  
Bony graft material was noted with no apparent ankylosis at 
this time on the left side bridging of the posterior elements 
of L4- and L5.  The impression was status post posterior 
fusion of L4 and L5 with incomplete ankylosis of bony graft 
material of the posterior elements on the left.  In August 
2005, the Veteran underwent removal of right-sided hardware 
on L4-5 as a result of having right leg pain consistent with 
irritation from the right L4 screw.   

Treatment records from the Community Clinic of Maui dated 
from 2006 to 2007 showed continued complaints of chronic low 
back pain.  

June 2006 to March 2008 treatment records from Dr. B. D. W. 
and February to August 2008 treatment records from Dr. D. T. 
R. showed that the Veteran continued to experience pain at 
the L4-5 level and maintained forward flexion about 
45 degrees.  

August 2006 radiograph reports from Maui Diagnostic Imaging 
showed post-surgical changes at L4-5 level; degenerative 
spondylitic changes in the lower thoracic and lower 
lumbosacral spine; 3 mm spondylolisthesis of L4 with respect 
to L5; no fracture or subluxation; and metallic fixation of 
L4 with L5.  

On September 2006 VA orthopedic examination, it was noted 
that the claims file was reviewed.  The Veteran had 
complaints of constant low back pain.  He stated that he had 
very limited level of activity.  He walked with a cane due to 
his back and right knee.  He reported that if he was forced 
to be more active, especially if it involved much walking or 
any bending he had acute severe episodes of pain that 
required him to go to bed or significantly restrict his 
activities sometimes for several days.  Physical examination 
revealed a well-healed 5-inch scar.  There was tenderness 
across the lower back area.  There was paraspinal muscle 
tightness, more on the left side than on the right.  Ranges 
of motion studies were quite restricted due to complaints of 
pain.  Lateral bending bilaterally was to 15 degrees, 
bilateral rotation was to 10 degrees, forward flexion was to 
30 degrees, and extension was to 10 degrees.  The examiner 
noted that it seemed unlikely that there could be any 
significant improvement to the Veteran's lower back problem.  
There was definite likelihood of failure of hardware at L4-5 
because there was current nonunion at that level that could 
lead to additional surgery.  The examiner indicated that he 
did not believe that there was any surgery that was likely to 
improve the condition.  Even if an attempt was made to secure 
a solid fusion, the examiner predicted that the Veteran's 
functionally would not significantly improve.  

On September 2006 VA neurology examination, the examiner 
found that range of motion in the low back showed that the 
Veteran lacked about 10 to 15 degrees of flexion and about 20 
degrees to 25 degrees of extension and lateral bending lacked 
at least 5 degrees in wither direction as sideward bending.  
In a subsequent September 2006 addendum, the examiner 
indicated that he reviewed the claims file.  He noted that 
there apparently was partial ankylosis following one of the 
Veteran's surgeries.  

On September 2008 VA orthopedic examination, it was noted 
that the claims file was reviewed.  The examiner summarized 
the Veteran's past medical history.  Physical examination 
revealed a normal spine and limb.  The Veteran had a mild 
stooped posture and antalgic gait; position of the head, 
curvature of the spine and symmetry in appearance, and spinal 
motion were normal.  Range of motion studies revealed that 
forward flexion was 0-31 degrees with pain at 31 degrees, 
extension was 0 to 8 degrees with pain at 8 degrees, left 
lateral flexion was 0-12 degrees with pain at 12 degrees, 
right lateral flexion was 0-11 degrees with pain at 11 
degrees, left lateral rotation was 0-5 degrees with pain at 5 
degrees, and right lateral rotation was 0-5 degrees with pain 
at 5 degrees.  There was no change in the ranges of motion 
with repetitive motion.  There was an increase in pain with 
fatigue and lack of endurance, but no weakness or 
incoordination.  There was muscle spasm on palpation and 
motion, he had pain on motion and guarding on motion with 
antalgic gait, but there was no scoliosis, lordosis, or 
kyphosis.  The impression of March 2008 MRI was status post 
fusion on the left at L4-5 with pedicle screw and small plate 
fixation; minimal spondylolisthesis at L4-5; degenerative 
disc disease at L4-5 with diffuse disc bulging with no focal 
protrusion or herniation; and mild stenosis at L4-5.  

On September 2008 VA neurological examination, the examiner 
indicated that the Veteran did not have any incapacitating 
episodes although the Veteran stated that 3-4 times per month 
her was unable to get out of bed and lift his legs for 2-3 
hours before he could move again.  It was noted that when the 
Veteran left the examination, his posture was still stooped 
with forward thoracolumbar flexion ankylosis of 10 degrees.  
However, he appeared to walk better than when he reported for 
examination.  He walked faster and continued to use his cane 
although he often ambulated without placing his cane on the 
ground.  He stooped over and drank from a water fountain 
without too much difficulty as he presented when his ranges 
of motion were examined.  The examiner indicated that he 
would be resorting to speculation to determine the degree to 
which pain could limit functionally ability during flare-ups.  
He noted that although the examination showed restrictive 
motion, his mannerisms that followed suggested otherwise.  
The examiner found that the Veteran had severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
The Veteran certainly had constant severe pain that narcotic 
medications helped to control.  He had no incapacitating 
events.  



III.  Criteria & Analysis

At the outset the Board notes that a temporary evaluation of 
100 percent was assigned from February 9, 2005 to May 31, 
2005 based on surgical treatment on the lumbar spine 
necessitating convalescence and that rating period is not 
before the Board.  

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations involve 
consideration of the level of impairment of the Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A.  Lumbar Spine Disorder

The Board notes that the portion of VA's Ratings Schedule 
pertaining to evaluation of disabilities of the spine was 
amended twice during the pendency of this appeal. From their 
effective dates the Veteran is entitled to a rating under the 
revised criteria (if such are found more favorable).

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Code 5293 (2002).

Under the interim revised criteria of Code 5293, effective 
September 23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 
6 weeks, during the past 12 months.  A 20 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of ratings under Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 
(2003).

Lumbosacral strain warrants a 20 percent rating where there 
is muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent rating is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 20 
percent rating if it is moderate and a 40 percent rating if 
it is severe.  38 C.F.R. § 4.71a, Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
unfavorable. 38 C.F.R. § 4.71a, Code 5289 (2003).  Complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and ankylosis of major joints or 
without other joint involvement warrants a 100 percent 
rating. 38 C.F.R. § 4.71a, Code 5286 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

Under the criteria effective from September 26, 2003, 
lumbosacral strain, spondylolisthesis, and degenerative 
arthritis of the spine are rated under the general rating 
formula for rating diseases and injuries of the spine 
(outlined below). 38 C.F.R. § 4.71a, Codes 5237 and 5242 
(2008).  Intervertebral disc syndrome is rated under the 
general formula for rating diseases and injuries of the spine 
or based on incapacitating episodes (outlined above), 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 
4.71a, Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurological abnormalities are to be rated 
separately under an appropriate diagnostic code. Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and rig ht lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

On review of the evidence of record, the Board finds that the 
criteria to support a 40 percent disability evaluation for 
the Veteran's lumbar spine disorder have been met.  On 
September 2006 VA orthopedic examination, ranges of motion 
studies were quite restricted due to complaints of pain.  
Lateral bending bilaterally was to 15 degrees, bilateral 
rotation was to 10 degrees, forward flexion was to 30 
degrees, and extension was to 10 degrees.  The examiner noted 
that it seemed unlikely that there could be any significant 
improvement to the Veteran's lower back problem.

On September 2008 VA orthopedic examination, forward flexion 
was 0 to 31 degrees with pain at 31 degrees, extension was 0 
to 8 degrees with pain at 8 degrees, left lateral flexion was 
0 to 12 degrees with pain at 12 degrees, right lateral 
flexion was 0 to 11 degrees with pain at 11 degrees, left 
lateral rotation was 0 to 5 degrees with pain at 5 degrees, 
and right lateral rotation was 0 to 5 degrees with pain at 5 
degrees.  The examiner noted that there was no change in the 
ranges of motion with repetitive motion.  There was an 
increase in pain with fatigue and lack of endurance, but no 
weakness or incoordination.  Therefore, when considering the 
Veteran's range of motion and complaints of pain on motion, 
the maximum schedular rating for chronic severe limitation of 
motion (40 percent) is warranted under Code 5292 for severe 
limitation of motion.  The Veteran is entitled to the maximum 
schedular rating for loss of range of motion under the "old" 
and "new" criteria (Codes 5292, 5237, 5242, and 5243).  Even 
considering any additional complaints of weakness, 
fatigability, or loss of function due to pain beyond what was 
already considered when assigning the maximum 40 percent 
rating, a higher disability rating may not be assigned.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable).  Consideration under Code 5295 would be 
of no benefit for the Veteran as a 40 percent rating is the 
maximum rating available for chronic lumbosacral strain.  
Therefore, the only means by which a higher rating could be 
assigned would be if there is evidence unfavorable ankylosis 
of the entire thoracolumbar spine; pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings; or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least six weeks during 
the past year.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).

In regards to ankylosis, the impression of a June 2005 CT 
scan was status post posterior fusion of L4 and L5 with 
incomplete ankylosis of bony graft material of the posterior 
elements on the left.  In an addendum to the September 2006 
VA neurology examination, the examiner noted that there 
apparently was partial ankylosis following one of the 
Veteran's surgeries.  On September 2008 VA neurological 
examination the examiner noted that when the Veteran left the 
examination, his posture was still stooped with forward 
thoracolumbar flexion ankylosis of 10 degrees; however, on 
September 2008 VA orthopedic examination, the Veteran was 
able to flex from 0 to 31 degrees and extend from 0 to 8 
degrees.  A review of the record indicates that the Veteran 
retains, albeit severely limited, motion of his low back.   
An MRI as recent as March 2008 revealed status post fusion on 
the left at L4-5 with pedicle screw and small plate fixation; 
minimal spondylolisthesis at L4-5; degenerative disc disease 
at L4-5 with diffuse disc bulging with no focal protrusion or 
herniation; and mild stenosis at L4-5.  In other words, there 
is no evidence of unfavorable ankylosis of the thoracolumbar 
spine.  A higher disability evaluation under the "old" 
Diagnostic Code 5289 or "new" Diagnostic Code 5240 would 
therefore be inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome, there was no evidence of the Veteran experiencing 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings, or that he 
experienced any incapacitating episodes resulting from 
intervertebral disc syndrome of at least six weeks during the 
past year.  In regards to the old criteria, the Board notes 
that the evidence of record does not demonstrate that the 
Veteran currently has pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  Although the Veteran has 
reported that he had flare-ups of pain, the flare-ups have 
never been noted to be pronounced or persistent with little 
intermittent relief.  On September 2008 VA neurological 
examination, the examiner specifically notes that the Veteran 
has severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  The Board also notes that 
the Veteran has been assigned separate ratings for 
radiculopathy and neurological impairment of the bilateral 
lower extremities as secondary to his lumbar spine disorder, 
and consideration of the same neurological manifestations 
under Code 5293 would amount to pyramiding under regulations 
in effect prior to September 2002.  38 C.F.R. § 4.14 (2008) 
(the evaluation of the same disability under various 
diagnoses, and the evaluation of the same manifestations 
under different diagnoses, are to be avoided).  Therefore, a 
60 percent rating would not be applicable under Diagnostic 
Code 5293. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Furthermore, the evidence of record does not demonstrate that 
the Veteran currently has incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective as of 
September 23, 2002).  Although he reported, on September 2008 
VA examination, that 3-4 times per month he was unable to get 
out of bed and lift his legs for 2-3 hours before he could 
move again, the VA examiner added that the Veteran did not 
have any incapacitating episodes (requiring physician-ordered 
bedrest or hospitalization due to his back condition).  The 
Board finds that a disability evaluation in excess of 40 
percent under the rating criteria for intervertebral disc 
syndrome is not warranted.  There is a preponderance of the 
evidence against a rating in excess of 40 percent based on 
limitation of motion, or degenerative disc disease.  38 
U.S.C.A. § 5107.

The Court recently held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  There are no 
identifiable periods of time, throughout the appeal period in 
which the Veteran's lumbar spine disorder had been 
persistently more severe than the extent of disability 
contemplated under the assigned 40 percent rating (with the 
exception of the convalescence period following February 2005 
surgery for which a 100 percent rating has been assigned), 
and thus higher "staged ratings" are not warranted.  

B.  Extra-schedular Consideration of the Lumbar Spine 
Disorder

The Veteran does not have the maximum possible schedular 
rating of 100 percent and since he has requested a 100 
percent rating because he is permanently and totally disabled 
and has indicated he is unemployable due to his service-
connected lumbar spine disorder, the Board must also 
determine whether the Veteran is entitled to extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The Board may not, as a matter of law, assign an extra-
schedular rating in the first instance on its own initiative; 
instead, the Board may only determine this special 
consideration is warranted and refer the case to the Under 
Secretary for Benefits or to the Director of VA's 
Compensation and Pension Service for a decision on this 
issue, which, itself, is appealable to the Board.  VAOPGCPREC 
6-96. See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.

Here, the various symptoms associated with the Veteran's low 
back disability quite clearly cause significant, if not 
total, impairment in his occupational functioning, as 
evidenced by the September 2008 VA neurological examination 
in which the examiner opined that the Veteran was not capable 
of finding gainful employment as he had back pain that would 
limit his employability since even sedentary jobs would 
aggravate his back.  In Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993), the Court noted that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired - especially at a higher level of disability like 
here, now 40 percent.  See also 38 C.F.R. § 4.1, indicating 
that, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  But this evidence indicates the Veteran may 
have the even greater impairment required for special, extra-
schedular consideration.  So to the extent he is possibly 
entitled to greater compensation on an extra-schedular basis 
on the premise that he is incapable of obtaining and 
maintaining substantially gainful employment because of the 
severity of his lumbar spine disability, this will be 
addressed concurrently on remand with his related TDIU claim 
to avoid piecemeal adjudication of issues with common 
parameters.  See 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), 
providing alternative bases for assigning an extra-schedular 
rating.  See, too, Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (discussing the notion of "inextricably intertwined" 
claims).


ORDER

An increased rating of 40 percent for a lumbar spine disorder 
is granted, subject to the law and regulations controlling 
the award of monetary benefits.


REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).

During the course of the appeal, the Veteran's service 
connected disabilities including his right knee and lumbar 
spine disorders as well as his radiculopathy and neurological 
impairment of the bilateral lower extremities appeared to 
have caused interference with employment.  On September 2003 
examination report from Dr. K. T. it was noted that, in 
regards to the Veteran's lumbar spine disorder, there was a 
decreased ability for functioning in the Veteran's usual 
occupation and daily activity.  On September 2006 VA 
orthopedic examination, the examiner opined that the Veteran 
was not employable at this time and it was unlikely that he 
would become employable in the future.  On September 2008 VA 
neurological examination, the examiner opined that the 
Veteran was not capable of finding gainful employment.  He 
had back pain that would limit his employability since even 
sedentary jobs would aggravate his back.  His right knee and 
leg radiculopathy and left leg neurological impairment would 
limit any physical occupations since he would not be able to 
stoop, stand, and bend.

In the rating action on appeal dated in February 2001, the RO 
denied entitlement to TDIU because the Veteran did not meet 
the schedular requirements for entitlement.  The RO found 
that there were no exceptional factors or circumstances that 
rendered him unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities and indicated that it was not referring the 
claim for extraschedular consideration.  The Board is 
precluded from assigning an extra-schedular rating in the 
first instance.  Bagwell, supra; Floyd, supra.  Although the 
Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a 
case for extraschedular evaluation when the issue either is 
raised by the claimant or is reasonably raised by the 
evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Thun, supra.

In light of the above-mentioned examination reports that 
indicate that the Veteran is unable to work due to his 
service-connected disabilities as well as the Veteran's 
allegation that his service-connected lumbar spine disorder 
has prevented him from seeking employability, the issue of 
entitlement to TDIU is remanded for referral to the Director 
of the Compensation and Pension Service in accordance with 38 
C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  As provided by 38 C.F.R. §§ 3.321(b), 
refer the appeal to the Director, 
Compensation and Pension Service, for 
extraschedular consideration on the issue 
of entitlement to TDIU.

2.  After receiving a response from the 
Director, Compensation and Pension 
Service, undertake any adjudicative action 
necessary.  If the disposition of the 
issue remains unfavorable, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


